Opinion of the Court by
.Judge Peters :
The statute of limitations is pleaded as a bar to appellant’s demands, and from the evidence it appears that the appellee, Mrs, Epperson, resided in Shelby county until" November, 1864, ’after her marriage with E. Epperson, and then removed from the state. All the items of the account against Mrs. Epperson as presented by Dupey, the witness, are dated prior to November, 1859, except an item for expenses to Louisville, and hunting negroes levied on by Ellis $25, which is dated 1860 and Mills the witness, who proves that the services were i’endered, fixes the time in 1856 or 1857, so that was barred according to the proof before this suit was instituted. Another item in the account is dated March, 1860, but the services are not satisfactorily proved.
Appellant was in court at the time the order was made, changing the venue to the Henry circuit court, and did not except to the action of the court, and after the venue, was changed appeared, filed an amended petition, and had orders made in the case which must be regarded as a waiver of any irregularity that may have occurred in the order for the change of the venue in the ease.
It seems to the court that waiving the consideration of other questions discussed, the statute of limitations, which is relied on by appellees, is a bar to the recovery.
And the judgment must be affirmed.